

117 S2068 IS: Minority Business Development Act of 2021
U.S. Senate
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2068IN THE SENATE OF THE UNITED STATESJune 15, 2021Mr. Cardin (for himself, Mr. Scott of South Carolina, Ms. Cantwell, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Minority Business Development Agency of the Department of Commerce to promote and administer programs in the public and private sectors to assist the development of minority business enterprises, to ensure that such Agency has the necessary supporting resources, particularly during economic downturns, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Minority Business Development Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings and purposes.Sec. 3. Definitions.Sec. 4. Minority Business Development Agency.TITLE I—Existing initiativesSubtitle A—Market development, research, and informationSec. 101. Private sector development.Sec. 102. Public sector development.Sec. 103. Research and information.Subtitle B—Minority Business Development Agency Business Center ProgramSec. 111. Definition.Sec. 112. Purpose.Sec. 113. Establishment.Sec. 114. Grants and cooperative agreements.Sec. 115. Minimizing disruptions to existing MBDA Business Center program.Sec. 116. Publicity.TITLE II—New initiatives to promote economic resiliency for minority businessesSec. 201. Annual diverse business forum on capital formation.Sec. 202. Agency study on alternative financing solutions.Sec. 203. Educational development relating to management and entrepreneurship.TITLE III—Rural minority business center programSec. 301. Definitions.Sec. 302. Business centers.Sec. 303. Report to Congress.Sec. 304. Study and report.TITLE IV—Minority business development grantsSec. 401. Grants to nonprofit organizations that support minority business enterprises.TITLE V—Minority business enterprises advisory councilSec. 501. Purpose.Sec. 502. Composition and term.Sec. 503. Duties.TITLE VI—Federal coordination of minority business programsSec. 601. General duties.Sec. 602. Participation of Federal departments and agencies.TITLE VII—Administrative powers of the Agency; miscellaneous provisionsSec. 701. Administrative powers.Sec. 702. Federal assistance.Sec. 703. Recordkeeping.Sec. 704. Review and report by Comptroller General.Sec. 705. Biannual reports; recommendations.Sec. 706. Separability.Sec. 707. Executive Order 11625.Sec. 708. Amendment to the Federal Acquisition Streamlining Act of 1994.Sec. 709. Authorization of appropriations.2.Findings and purposes(a)FindingsCongress finds the following:(1)During times of economic downturn or recession, communities of color, and businesses within those communities, are generally more adversely affected.(2)Despite the growth in the number of minority business enterprises, gaps remain with respect to key metrics for those enterprises, such as access to capital, revenue, number of employees, and survival rate. Specifically—(A)according to the 2021 Small Business Credit Survey of the Federal Reserve Banks, Black-owned and Latino-owned employer businesses are more than 2 and 1.5 times more likely to be denied loans, respectively, than White-owned employer businesses;(B)according to the Bureau of the Census, the average non-minority business enterprise reports revenue that is more than 3 times higher than revenue reported by the average minority business enterprise; and(C)according to the Kauffman Foundation—(i)minority business enterprises are 1/2 as likely to employ individuals, as compared with non-minority business enterprises; and(ii)if minorities started and owned businesses at the same rate as non-minorities, the economy of the United States would have more than 1,000,000 additional employer businesses and more than 9,500,000 additional jobs.(3)Because of the conditions described in paragraph (2), it is in the interest of the United States and the economy of the United States to expeditiously ameliorate the disparities that minority business enterprises experience.(4)Many individuals who own minority business enterprises are socially disadvantaged because those individuals identify as members of certain groups that have suffered the effects of discriminatory practices or similar circumstances over which those individuals have no control, including individuals who are—(A)Black or African American;(B)Hispanic or Latino;(C)American Indian or Alaska Native;(D)Asian; and(E)Native Hawaiian or other Pacific Islander.(5)Discriminatory practices and similar circumstances described in paragraph (4) are a significant determinant of overall economic disadvantage in the United States.(6)It is in the interest of Congress to address the persistent racial wealth gap in the United States and to support entrepreneurship as a pathway to wealth development.(7)While other Federal agencies focus only on small businesses and businesses that represent a broader demographic than solely minority business enterprises, the Agency focuses exclusively on—(A)the unique needs of minority business enterprises; and(B)enhancing the capacity of minority business enterprises.(b)PurposesThe purposes of this Act are to—(1)require the Agency to promote and administer programs in the public and private sectors to assist the development of minority business enterprises; and(2)achieve the development described in paragraph (1) by authorizing the Under Secretary to carry out programs that will result in increased access to capital, management, and technology for minority business enterprises.3.DefinitionsIn this Act:(1)AgencyThe term Agency means the Minority Business Development Agency of the Department of Commerce.(2)Community-based organizationThe term community-based organization has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(3)Eligible entityExcept as otherwise expressly provided, the term eligible entity—(A)means—(i)a private sector entity;(ii)a public sector entity; or(iii)a Tribal government; and(B)includes an institution of higher education.(4)Federal agencyThe term Federal agency has the meaning given the term agency in section 551 of title 5, United States Code. (5)Federally recognized area of economic distressThe term federally recognized area of economic distress means—(A)a HUBZone, as that term is defined in section 31(b) of the Small Business Act (15 U.S.C. 657a(b));(B)an area that— (i)has been designated as—(I)an empowerment zone under section 1391 of the Internal Revenue Code of 1986; or(II)a Promise Zone by the Secretary of Housing and Urban Development; or(ii)is a low or moderate income area, as determined by the Department of Housing and Urban Development; (C)a qualified opportunity zone, as that term is defined in section 1400Z–1 of the Internal Revenue Code of 1986; or(D)any other political subdivision or unincorporated area of a State determined by the Under Secretary to be an area of economic distress. (6)Indian TribeThe term Indian Tribe— (A)has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304); and(B)includes a Native Hawaiian organization. (7)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). (8)MBDA Business CenterThe term MBDA Business Center means any business center that— (A)is established by the Agency; and(B)provides technical business assistance to minority business enterprises consistent with the requirements of this Act.(9)MBDA Business Center agreementThe term MBDA Business Center agreement means a legal instrument— (A)reflecting a relationship between the Agency and the recipient of a Federal assistance award that is the subject of the instrument; and(B)that establishes the terms by which the recipient described in subparagraph (A) shall operate an MBDA Business Center.(10)Minority business enterprise(A)In generalThe term minority business enterprise means a business enterprise—(i)that is not less than 51 percent-owned by 1 or more socially or economically disadvantaged individuals; and (ii)the management and daily business operations of which are controlled by 1 or more socially or economically disadvantaged individuals. (B)Rule of constructionNothing in subparagraph (A) may be construed to exclude a business enterprise from qualifying as a minority business enterprise under that subparagraph because of—(i)the status of the business enterprise as a for-profit or not-for-profit enterprise; or(ii)the annual revenue of the business enterprise.(11)Private sector entityThe term private sector entity—(A)means an entity that is not a public sector entity; and(B)does not include—(i)the Federal Government; (ii)any Federal agency; or (iii)any instrumentality of the Federal Government. (12)Public sector entityThe term public sector entity means—(A)a State;(B)an agency of a State;(C)a political subdivision of a State; or(D)an agency of a political subdivision of a State. (13)SecretaryThe term Secretary means the Secretary of Commerce.(14)Socially or economically disadvantaged business concernThe term socially or economically disadvantaged business concern means a for-profit business enterprise—(A)(i)that is not less than 51 percent owned by 1 or more socially or economically disadvantaged individuals; or(ii)that is socially or economically disadvantaged; or(B)the management and daily business operations of which are controlled by 1 or more socially or economically disadvantaged individuals. (15)Socially or economically disadvantaged individual(A)In generalThe term socially or economically disadvantaged individual means an individual who has been subjected to racial or ethnic prejudice or cultural bias (or the ability of whom to compete in the free enterprise system has been impaired due to diminished capital and credit opportunities, as compared to others in the same line of business and competitive market area) because of the identity of the individual as a member of a group, without regard to any individual quality of the individual that is unrelated to that identity.(B)PresumptionIn carrying out this Act, the Under Secretary shall presume that the term socially or economically disadvantaged individual includes any individual who is—(i)Black or African American;(ii)Hispanic or Latino;(iii)American Indian or Alaska Native;(iv)Asian;(v)Native Hawaiian or other Pacific Islander; or(vi)a member of a group that the Agency determines under part 1400 of title 15, Code of Federal Regulations, as in effect on November 23, 1984, is a socially disadvantaged group eligible to receive assistance. (16)Specialty centerThe term specialty center means an MBDA Business Center that provides specialty services focusing on specific business needs, including assistance relating to—(A)capital access;(B)Federal procurement;(C)entrepreneurship;(D)technology transfer; or(E)any other area determined necessary or appropriate based on the priorities of the Agency.(17)StateThe term State means—(A)each of the States of the United States;(B)the District of Columbia;(C)the Commonwealth of Puerto Rico;(D)the United States Virgin Islands;(E)Guam;(F)American Samoa;(G)the Commonwealth of the Northern Mariana Islands; and(H)each Indian Tribe.(18)Under SecretaryThe term Under Secretary means the Under Secretary of Commerce for Minority Business Development, who is appointed as described in section 4(b) to administer this Act. 4.Minority Business Development Agency(a)In generalThere is within the Department of Commerce the Minority Business Development Agency.(b)Under Secretary(1)Appointment and dutiesThe Agency shall be headed by the Under Secretary of Commerce for Minority Business Development, who shall—(A)be appointed by the President, by and with the advice and consent of the Senate; (B)except as otherwise expressly provided, be responsible for the administration of this Act; and(C)report directly to the Secretary.(2)Compensation(A)In generalThe Under Secretary shall be compensated at an annual rate of basic pay prescribed for level III of the Executive Schedule under section 5314 of title 5, United States Code.(B)Technical and conforming amendmentSection 5314 of title 5, United States Code, is amended by striking and Under Secretary of Commerce for Travel and Tourism and inserting Under Secretary of Commerce for Travel and Tourism, and Under Secretary of Commerce for Minority Business Development.(c)Report to CongressNot later than 120 days after the date of enactment of this Act, the Secretary shall submit to Congress a report that describes—(1)the organizational structure of the Agency;(2)the organizational position of the Agency within the Department of Commerce; and(3)a description of how the Agency shall function in relation to the operations carried out by each other component of the Department of Commerce.(d)Office of Business Centers(1)EstablishmentThere is established within the Agency the Office of Business Centers.(2)DirectorThe Office of Business Centers shall be administered by a Director, who shall be appointed by the Under Secretary. (e)Offices of the Agency(1)In generalIn addition to the regional offices that the Under Secretary is required to establish under paragraph (2), the Under Secretary shall establish such other offices within the Agency as are necessary to carry out this Act.(2)Regional offices(A)In generalIn order to carry out this Act, the Under Secretary shall establish a regional office of the Agency for each of the regions of the United States, as determined by the Under Secretary.(B)DutiesEach regional office established under subparagraph (A) shall expand the reach of the Agency and enable the Federal Government to better serve the needs of minority business enterprises in the region served by the office, including by—(i)understanding and participating in the business environment of that region;(ii)working with— (I)MBDA Business Centers that are located in that region; (II)resource and lending partners of other appropriate Federal agencies that are located in that region; and(III)Federal, State, and local procurement offices that are located in that region;(iii)being aware of business retention or expansion programs that are specific to that region; (iv)seeking out opportunities to collaborate with regional public and private programs that focus on minority business enterprises; and(v)promoting business continuity and preparedness.IExisting initiativesAMarket development, research, and information101.Private sector developmentThe Under Secretary shall, whenever the Under Secretary determines such action is necessary or appropriate—(1)provide Federal assistance to minority business enterprises operating in domestic and foreign markets by making available to those business enterprises, either directly or in cooperation with private sector entities, including community-based organizations and national nonprofit organizations—(A)resources relating to management;(B)technological and technical assistance; (C)financial, legal, and marketing services; and(D)services relating to workforce development;(2)encourage minority business enterprises to establish joint ventures and projects—(A)with other minority business enterprises; or(B)in cooperation with public sector entities or private sector entities, including community-based organizations and national nonprofit organizations, to increase the share of any market activity being performed by minority business enterprises; and(3)facilitate the efforts of private sector entities and Federal agencies to advance the growth of minority business enterprises.102.Public sector developmentThe Under Secretary shall, whenever the Under Secretary determines such action is necessary or appropriate—(1)consult and cooperate with public sector entities for the purpose of leveraging resources available in the jurisdictions of those public sector entities to promote the position of minority business enterprises in the local economies of those public sector entities, including by assisting public sector entities to establish or enhance—(A)programs to procure goods and services through minority business enterprises and goals for that procurement;(B)programs offering assistance relating to—(i)management;(ii)technology;(iii)law;(iv)financing, including accounting;(v)marketing; and(vi)workforce development; and(C)informational programs designed to inform minority business enterprises located in the jurisdictions of those public sector entities about the availability of programs described in this section;(2)meet with leaders and officials of public sector entities for the purpose of recommending and promoting local administrative and legislative initiatives needed to advance the position of minority business enterprises in the local economies of those public sector entities; and(3)facilitate the efforts of public sector entities and Federal agencies to advance the growth of minority business enterprises.103.Research and information(a)In generalIn order to achieve the purposes of this Act, the Under Secretary— (1)shall—(A)collect and analyze data, including data relating to the causes of the success or failure of minority business enterprises;(B)conduct research, studies, and surveys of—(i)economic conditions generally in the United States; and(ii)how the conditions described in clause (i) particularly affect the development of minority business enterprises; and(C)provide outreach, educational services, and technical assistance in, at a minimum, the 5 most commonly spoken languages in the United States to ensure that limited-English proficient individuals receive culturally and linguistically appropriate access to the services and information provided by the Agency; and(2)may perform an evaluation of programs carried out by the Under Secretary that are designed to assist the development of minority business enterprises.(b)Information clearinghouseThe Under Secretary shall—(1)establish and maintain an information clearinghouse for the collection and dissemination to relevant parties (including business owners and researchers) of demographic, economic, financial, managerial, and technical data relating to minority business enterprises; and(2)take such steps as the Under Secretary may determine to be necessary and desirable to— (A)search for, collect, classify, coordinate, integrate, record, and catalog the data described in paragraph (1); and(B)in a manner that is consistent with section 552a of title 5, United States Code, protect the privacy of the minority business enterprises to which the data described in paragraph (1) relates.BMinority Business Development Agency Business Center Program111.DefinitionIn this subtitle, the term MBDA Business Center Program means the program established under section 113.112.PurposeThe purpose of the MBDA Business Center Program shall be to create a national network of public-private partnerships that—(1)assist minority business enterprises to—(A)access capital, contracts, and grants; and(B)create and maintain jobs;(2)provide counseling and mentoring to minority business enterprises; and(3)facilitate the growth of minority business enterprises by promoting trade.113.Establishment(a)In generalThere is established in the Agency a program—(1)that shall be known as the MBDA Business Center Program; (2)that shall be separate and distinct from the efforts of the Under Secretary under section 101; and(3)under which the Under Secretary shall make Federal assistance awards to eligible entities to operate MBDA Business Centers, which shall, in accordance with section 114, provide technical assistance and business development services, or specialty services, to minority business enterprises.(b)CoverageThe Under Secretary shall take all necessary actions to ensure that the MBDA Business Center Program, in accordance with section 114, offers the services described in subsection (a)(3) in all regions of the United States.114.Grants and cooperative agreements(a)RequirementsAn MBDA Business Center (referred to in this subtitle as a Center), with respect to the Federal financial assistance award made to operate the Center under the MBDA Business Center Program—(1)shall—(A)provide to minority business enterprises programs and services determined to be appropriate by the Under Secretary, which may include—(i)referral services to meet the needs of minority business enterprises; and(ii)programs and services to accomplish the goals described in section 101(1);(B)develop, cultivate, and maintain a network of strategic partnerships with organizations that foster access by minority business enterprises to economic markets, capital, or contracts;(C)continue to upgrade and modify the services provided by the Center, as necessary, in order to meet the changing and evolving needs of the business community;(D)establish or continue a referral relationship with not less than 1 community-based organization; and(E)collaborate with other Centers; and(2)in providing programs and services under the applicable MBDA Business Center agreement, may—(A)operate on a fee-for-service basis; or(B)generate income through the collection of—(i)client fees;(ii)membership fees; and(iii)any other appropriate fees proposed by the Center in the application submitted by the Center under subsection (e).(b)TermSubject to subsection (g)(3), the term of an MBDA Business Center agreement shall be not less than 3 years.(c)Financial assistance(1)In generalThe amount of financial assistance provided by the Under Secretary under an MBDA Business Center agreement shall be not less than $250,000 for the term of the agreement.(2)Matching requirement(A)In generalA Center shall match not less than 1/3 of the amount of the financial assistance awarded to the Center under the terms of the applicable MBDA Business Center agreement, unless the Under Secretary determines that a waiver of that requirement is necessary after a demonstration by the Center of a substantial need for that waiver.(B)Form of fundsA Center may meet the matching requirement under subparagraph (A) by using—(i)cash or in-kind contributions, without regard to whether the contribution is made by a third party; or(ii)Federal funds received from other Federal programs.(3)Use of financial assistance and program incomeA Center shall use—(A)all financial assistance awarded to the Center under the applicable MBDA Business Center agreement to carry out subsection (a); and(B)all income that the Center generates in carrying out subsection (a)—(i)to meet the matching requirement under paragraph (2) of this subsection; and(ii)if the Center meets the matching requirement under paragraph (2) of this subsection, to carry out subsection (a).(d)Criteria for selectionThe Under Secretary shall—(1)establish criteria that—(A)the Under Secretary shall use in determining whether to enter into an MBDA Business Center agreement with an eligible entity; and(B)may include criteria relating to whether an eligible entity is located in—(i)an area, the population of which is composed of not less than 51 percent socially or economically disadvantaged individuals, as determined in accordance with data collected by the Bureau of the Census; (ii)a federally recognized area of economic distress; or(iii)a State that is underserved with respect to the MBDA Business Center Program, as defined by the Under Secretary; and(2)make the criteria and standards established under paragraph (1) publicly available, including—(A)on the website of the Agency; and(B)in each Notice of Funding Opportunity soliciting MBDA Business Center agreements.(e)ApplicationsAn eligible entity desiring to enter into an MBDA Business Center agreement shall submit to the Under Secretary an application that includes—(1)a statement of—(A)how the eligible entity will carry out subsection (a); and(B)any experience or plans of the eligible entity with respect to—(i)assisting minority business enterprises to—(I)obtain—(aa)large-scale contracts, grants, or procurements; (bb)financing; or (cc)legal assistance;(II)access established supply chains; and(III)engage in—(aa)joint ventures, teaming arrangements, and mergers and acquisitions; or(bb)large-scale transactions in global markets; (ii)supporting minority business enterprises in increasing the size of the workforces of those enterprises, including, with respect to a minority business enterprise that does not have employees, aiding the minority business enterprise in becoming an enterprise that has employees; and(iii)advocating for minority business enterprises; and(2)the budget and corresponding budget narrative that the eligible entity will use in carrying out subsection (a) during the term of the applicable MBDA Business Center agreement.(f)NotificationIf the Under Secretary grants an application of an eligible entity submitted under subsection (e), the Under Secretary shall notify the eligible entity that the application has been granted not later than 150 days after the last day on which an application may be submitted under that subsection.(g)Program examination; accreditation; extensions(1)ExaminationNot later than 180 days after the date of enactment of this Act, and biennially thereafter, the Under Secretary shall conduct a programmatic financial examination of each Center.(2)AccreditationThe Under Secretary may provide financial support, by contract or otherwise, to an association, not less than 51 percent of the members of which are Centers, to— (A)pursue matters of common concern with respect to Centers; and(B)develop an accreditation program with respect to Centers.(3)Extensions(A)In generalThe Under Secretary may extend the term under subsection (b) of an MBDA Business Center agreement to which a Center is a party, if the Center consents to the extension.(B)Financial assistanceIf the Under Secretary extends the term of an MBDA Business Center agreement under paragraph (1), the Under Secretary shall, in the same manner and amount in which financial assistance was provided during the initial term of the agreement, provide financial assistance under the agreement during the extended term of the agreement.(h)MBDA involvementThe Under Secretary may take actions to ensure that the Agency is substantially involved in the activities of Centers in carrying out subsection (a), including by—(1)providing to each Center training relating to the MBDA Business Center Program;(2)requiring that the operator and staff of each Center—(A)attend—(i)a conference with the Agency to establish the services and programs that the Center will provide in carrying out the requirements before the date on which the Center begins providing those services and programs; and(ii)training provided under paragraph (1);(B)receive necessary guidance relating to carrying out the requirements under subsection (a); and(C)work in coordination and collaboration with the Under Secretary to carry out the MBDA Business Center Program and other programs of the Agency;(3)facilitating connections between Centers and— (A)Federal agencies other than the Agency, as appropriate; and(B)other institutions or entities that use Federal resources, such as—(i)small business development centers, as that term is defined in section 3(t) of the Small Business Act (15 U.S.C. 632(t));(ii)women’s business centers described in section 29 of the Small Business Act (15 U.S.C. 656);(iii)eligible entities, as that term is defined in section 2411 of title 10, United States Code, that provide services under the program carried out under chapter 142 of that title; and(iv)entities participating in the Hollings Manufacturing Extension Partnership Program established under section 25 of the National Institute of Standards and Technology Act (15 U.S.C. 278k);(4)monitoring projects carried out by each Center; and(5)establishing and enforcing administrative and reporting requirements for each Center to carry out subsection (a).(i)RegulationsThe Under Secretary shall issue and publish regulations that establish minimum standards regarding verification of minority business enterprise status for clients of entities operating under the MBDA Business Center Program.115.Minimizing disruptions to existing MBDA Business Center programThe Under Secretary shall ensure that each Federal assistance award made under the Business Centers program of the Agency, as is in effect on the day before the date of enactment of this Act, is carried out in a manner that, to the greatest extent practicable, prevents disruption of any activity carried out under that award.116.PublicityIn carrying out the MBDA Business Center Program, the Under Secretary shall widely publicize the MBDA Business Center Program, including—(1)on the website of the Agency;(2)via social media outlets; and(3)by sharing information relating to the MBDA Business Center Program with community-based organizations, including interpretation groups where necessary, to communicate in the most common languages spoken by the groups served by those organizations.IINew initiatives to promote economic resiliency for minority businesses201.Annual diverse business forum on capital formation(a)Responsibility of AgencyNot later than 18 months after the date of enactment of this Act, and annually thereafter, the Under Secretary shall conduct a Government-business forum to review the current status of problems and programs relating to capital formation by minority business enterprises.(b)Participation in forum planningThe Under Secretary shall invite the heads of other Federal agencies, such as the Chairman of the Securities and Exchange Commission, the Secretary of the Treasury, and the Chairman of the Board of Governors of the Federal Reserve System, organizations representing State securities commissioners, representatives of leading minority chambers of commerce, not less than 1 certified owner of a minority business enterprise, business organizations, and professional organizations concerned with capital formation to participate in the planning of each forum conducted under subsection (a).(c)Preparation of statements and reports(1)RequestsThe Under Secretary may request that any head of a Federal department, agency, or organization, including those described in subsection (b), or any other group or individual, prepare a statement or report to be delivered at any forum conducted under subsection (a).(2)CooperationAny head of a Federal department, agency, or organization who receives a request under paragraph (1) shall, to the greatest extent practicable, cooperate with the Under Secretary to fulfill that request.(d)Transmittal of proceedings and findingsThe Under Secretary shall—(1)prepare a summary of the proceedings of each forum conducted under subsection (a), which shall include the findings and recommendations of the forum; and (2)transmit the summary described in paragraph (1) with respect to each forum conducted under subsection (a) to—(A)the participants in the forum;(B)Congress; and(C)the public, through a publicly available website.(e)Review of findings and recommendations; public statements(1)In generalA Federal agency to which a finding or recommendation described in subsection (d)(1) relates shall—(A)review that finding or recommendation; and(B)promptly after the finding or recommendation is transmitted under subsection (d)(2)(C), issue a public statement—(i)assessing the finding or recommendation; and(ii)disclosing the action, if any, the Federal agency intends to take with respect to the finding or recommendation.(2)Joint statement permittedIf a finding or recommendation described in subsection (d)(1) relates to more than 1 Federal agency, the applicable Federal agencies may, for the purposes of the public statement required under paragraph (1)(B), issue a joint statement.202.Agency study on alternative financing solutions(a)PurposeThe purpose of this section is to provide information relating to alternative financing solutions to minority business enterprises, as those business enterprises are more likely to struggle in accessing, particularly at affordable rates, traditional sources of capital.(b)Study and reportNot later than 1 year after the date of enactment of this Act, the Under Secretary shall—(1)conduct a study on opportunities for providing alternative financing solutions to minority business enterprises; and(2)submit to Congress, and publish on the website of the Agency, a report describing the findings of the study carried out under paragraph (1).203.Educational development relating to management and entrepreneurship(a)DutiesThe Under Secretary shall, whenever the Under Secretary determines such action is necessary or appropriate—(1)promote the education and training of socially or economically disadvantaged individuals in subjects directly relating to business administration and management;(2)encourage institutions of higher education, leaders in business and industry, and other public sector entities and private sector entities, particularly minority business enterprises, to—(A)develop programs to offer scholarships and fellowships, apprenticeships, and internships relating to business to socially or economically disadvantaged individuals; and(B)sponsor seminars, conferences, and similar activities relating to business for the benefit of socially or economically disadvantaged individuals;(3)stimulate and accelerate curriculum design and improvement in support of development of minority business enterprises; and(4)encourage and assist private institutions and organizations and public sector entities to undertake activities similar to the activities described in paragraphs (1), (2), and (3).(b)Parren J. Mitchell entrepreneurship education grants(1)DefinitionIn this subsection, the term eligible institution means an institution of higher education described in any of paragraphs (1) through (7) of section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).(2)GrantsThe Under Secretary shall award grants to eligible institutions to develop and implement entrepreneurship curricula.(3)RequirementsAn eligible institution to which a grant is awarded under this subsection shall use the grant funds to—(A)develop a curriculum that includes training in various skill sets needed by contemporary successful entrepreneurs, including—(i)business management and marketing;(ii)financial management and accounting;(iii)market analysis;(iv)competitive analysis;(v)innovation;(vi)strategic and succession planning; (vii)marketing; and(viii)any other skill set that the eligible institution determines is necessary for the students served by the eligible institution and the community in which the eligible institution is located; and(B)implement the curriculum developed under subparagraph (A) at the eligible institution.(4)Implementation timelineThe Under Secretary shall establish and publish a timeline under which an eligible institution to which a grant is awarded under this section shall carry out the requirements under paragraph (3).(5)ReportsEach year, the Under Secretary shall submit to all applicable committees of Congress, and as part of the annual budget submission of the President under section 1105(a) of title 31, United States Code, a report evaluating the awarding and use of grants under this subsection during the fiscal year immediately preceding the date on which the report is submitted, which shall include, with respect to that fiscal year—(A)a description of each curriculum developed and implemented under each grant awarded under this section;(B)the date on which each grant awarded under this section was awarded; and(C)the number of eligible entities that were recipients of grants awarded under this section.IIIRural minority business center program301.DefinitionsIn this title:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Commerce, Science, and Transportation of the Senate; and(B)the Committee on Financial Services of the House of Representatives.(2)Eligible entityThe term eligible entity means—(A)a part B institution; or(B)a consortium of institutions of higher education that is led by a part B institution.(3)MBDA Rural Business CenterThe term MBDA Rural Business Center means an MBDA Business Center that provides technical business assistance to minority business enterprises located in rural areas.(4)MBDA Rural Business Center agreementThe term MBDA Rural Business Center agreement means an MBDA Business Center agreement that establishes the terms by which the recipient of the Federal assistance award that is the subject of the agreement shall operate an MBDA Rural Business Center. (5)Part B institutionThe term part B institution has the meaning given the term in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061).(6)Rural areaThe term rural area has the meaning given the term in section 343(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)).(7)Rural minority business enterpriseThe term rural minority business enterprise means a minority business enterprise located in a rural area.302.Business centers(a)In generalThe Under Secretary may establish MBDA Rural Business Centers.(b)Partnership(1)In generalWith respect to an MBDA Rural Business Center established by the Under Secretary, the Under Secretary shall establish the MBDA Rural Business Center in partnership with an eligible entity in accordance with paragraph (2).(2)MBDA agreement(A)In generalWith respect to each MBDA Rural Business Center established by the Under Secretary, the Under Secretary shall enter into a cooperative agreement with an eligible entity that provides that—(i)the eligible entity shall provide space, facilities, and staffing for the MBDA Rural Business Center;(ii)the Under Secretary shall provide funding for, and oversight with respect to, the MBDA Rural Business Center; and(iii)subject to subparagraph (B), the eligible entity shall match 20 percent of the amount of the funding provided by the Under Secretary under clause (ii), which may be calculated to include the costs of providing the space, facilities, and staffing under clause (i).(B)Lower match requirementBased on the available resources of an eligible entity, the Under Secretary may enter into a cooperative agreement with the eligible entity that provides that—(i)the eligible entity shall match less than 20 percent of the amount of the funding provided by the Under Secretary under subparagraph (A)(ii); or(ii)if the Under Secretary makes a determination, upon a demonstration by the eligible entity of substantial need, the eligible entity shall not be required to provide any match with respect to the funding provided by the Under Secretary under subparagraph (A)(ii).(C)Eligible fundsAn eligible entity may provide matching funds required under an MBDA Rural Business Center agreement with Federal funds received from other Federal programs.(3)TermThe initial term of an MBDA Rural Business Center agreement shall be not less than 3 years.(4)ExtensionThe Under Secretary and an eligible entity may agree to extend the term of an MBDA Rural Business Center agreement with respect to an MBDA Rural Business Center.(c)FunctionsAn MBDA Rural Business Center shall—(1)primarily serve clients that are—(A)rural minority business enterprises; or(B)minority business enterprises that are located more than 50 miles from an MBDA Business Center (other than that MBDA Rural Business Center);(2)focus on— (A)issues relating to—(i)the adoption of broadband internet access service (as defined in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation), digital literacy skills, and e-commerce by rural minority business enterprises;(ii)advanced manufacturing;(iii)the promotion of manufacturing in the United States;(iv)ways in which rural minority business enterprises can meet gaps in the supply chain of critical supplies and essential goods and services for the United States;(v)improving the connectivity of rural minority business enterprises through transportation and logistics;(vi)promoting trade and export opportunities by rural minority business enterprises;(vii)securing financial capital;(viii)facilitating entrepreneurship in rural areas; and(ix)creating jobs in rural areas; and(B)any other issue relating to the unique challenges faced by rural minority business enterprises; and(3)provide education, training, and legal, financial, and technical assistance to minority business enterprises.(d)Applications(1)In generalNot later than 90 days after the date of enactment of this Act, the Under Secretary shall issue a Notice of Funding Opportunity requesting applications from eligible entities that desire to enter into MBDA Rural Business Center agreements.(2)Criteria and priorityIn selecting an eligible entity with which to enter into an MBDA Rural Business Center agreement, the Under Secretary shall—(A)select an eligible entity that demonstrates—(i)the ability to collaborate with governmental and private sector entities to leverage capabilities of minority business enterprises through public-private partnerships;(ii)the research and extension capacity to support minority business enterprises;(iii)knowledge of the community that the eligible entity serves and the ability to conduct effective outreach to that community to advance the goals of an MBDA Rural Business Center;(iv)the ability to provide innovative business solutions, including access to contracting opportunities, markets, and capital;(v)the ability to provide services that advance the development of science, technology, engineering, and math jobs within minority business enterprises;(vi)the ability to leverage resources from within the eligible entity to advance an MBDA Rural Business Center;(vii)that the mission of the eligible entity aligns with the mission of the Agency; (viii)the ability to leverage relationships with rural minority business enterprises; and(ix)a referral relationship with not less than 1 community-based organization; and(B)give priority to an eligible entity located in a State or region that— (i)lacks an MBDA Business Center, as of the date of enactment of this Act; or(ii)has a significant population of socially or economically disadvantaged individuals.303.Report to CongressNot later than 1 year after the date of enactment of this Act, the Under Secretary shall submit to the appropriate congressional committees a report that includes—(1)a summary of the efforts of the Under Secretary to provide services to minority business enterprises located in States that lack an MBDA Business Center, as of the date of enactment of this Act, and especially in those States that have significant minority populations; and(2)recommendations for extending the outreach of the Agency to underserved areas.304.Study and report(a)In generalThe Under Secretary, in coordination with relevant leadership of the Agency and relevant individuals outside of the Department of Commerce, shall conduct a study that addresses the ways in which minority business enterprises can meet gaps in the supply chain of the United States, with a particular focus on the supply chain of advanced manufacturing and essential goods and services.(b)ReportNot later than 1 year after the date of enactment of this Act, the Under Secretary shall submit to the appropriate congressional committees a report that includes the results of the study conducted under subsection (a), which shall include recommendations regarding the ways in which minority business enterprises can meet gaps in the supply chain of the United States.IVMinority business development grants401.Grants to nonprofit organizations that support minority business enterprises(a)DefinitionIn this section, the term covered entity means a private nonprofit organization that—(1)is described in paragraph (3), (4), (5), or (6) of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; and(2)can demonstrate that a primary activity of the organization is to provide services to minority business enterprises, whether through education, making grants or loans, or other similar activities.(b)PurposeThe purpose of this section is to make grants to covered entities to help those covered entities continue the necessary work of supporting minority business enterprises.(c)Establishment of officeNot later than 180 days after the date of enactment of this Act, the Under Secretary shall establish within the Agency an office that has adequate staffing to make and administer grants under this section.(d)ApplicationA covered entity desiring a grant under this section shall submit to the Under Secretary an application at such time, in such manner, and containing such information as the Under Secretary may require.(e)PriorityThe Under Secretary shall, in carrying out this section, prioritize granting an application submitted by a covered entity that is located in a federally recognized area of economic distress.(f)Use of fundsA covered entity to which a grant is made under this section may use the grant funds to support the development, growth, or retention of minority business enterprises.(g)ProceduresThe Under Secretary shall establish procedures to—(1)discourage and prevent waste, fraud, and abuse by applicants for, and recipients of, grants made under this section; and(2)ensure that grants are made under this section to a diverse array of covered entities, including—(A)covered entities with a national presence;(B)community-based covered entities;(C)covered entities with annual budgets below $1,000,000; and(D)covered entities that principally serve low-income and rural communities.(h)Inspector General auditNot later than 180 days after the date on which the Under Secretary begins making grants under this section, the Inspector General of the Department of Commerce shall—(1)conduct an audit of grants made under this section, which shall seek to identify any discrepancies or irregularities with respect to those grants; and(2)submit to Congress a report regarding the audit conducted under paragraph (1).(i)Updates to CongressNot later than 90 days after the date on which the Under Secretary establishes the office described in subsection (c), and once every 30 days thereafter, the Under Secretary shall submit to Congress a report that contains—(1)the number of grants made under this section during the period covered by the report; and(2)with respect to the grants described in paragraph (1)— (A)the geographic distribution of those grants by State and county;(B)if applicable, demographic information with respect to the minority business enterprises served by the covered entities to which the grants were made; and(C)information regarding the industries of the minority business enterprises served by the covered entities to which the grants were made.VMinority business enterprises advisory council501.PurposeThe Under Secretary shall establish the Minority Business Enterprises Advisory Council (referred to in this title as the Council) to advise and assist the Agency.502.Composition and term(a)CompositionThe Council shall be composed of 9 members of the private sector and 1 representative from each of not fewer than 10 Federal agencies that support or otherwise have duties that relate to business formation, including duties relating to labor development, monetary policy, national security, energy, agriculture, transportation, and housing.(b)ChairThe Under Secretary shall designate 1 of the private sector members of the Council as the Chair of the Council for a 1-year term.(c)TermThe Council shall meet at the request of the Under Secretary and members shall serve for a term of 2 years. Members of the Council may be reappointed.503.Duties(a)In generalThe Council shall provide advice to the Under Secretary by—(1)serving as a source of knowledge and information on developments in areas of the economic and social life of the United States that affect socially or economically disadvantaged business concerns;(2)providing the Under Secretary with information regarding plans, programs, and activities in the public and private sectors that relate to socially or economically disadvantaged business concerns; and(3)advising the Under Secretary regarding— (A)any measures to better achieve the objectives of this Act; and(B)problems and matters the Under Secretary refers to the Council.(b)CapacityMembers of the Council shall not be compensated for service on the Council but may be allowed travel expenses, including per diem in lieu of subsistence, in accordance with subchapter I of chapter 57 of title 5, United States Code.(c)TerminationNotwithstanding section 14 of the Federal Advisory Committee Act (5 U.S.C. App.), the Council shall terminate on the date that is 5 years after the date of enactment of this Act.VIFederal coordination of minority business programs601.General dutiesThe Under Secretary may coordinate, as consistent with law, the plans, programs, and operations of the Federal Government that affect, or may contribute to, the establishment, preservation, and strengthening of socially or economically disadvantaged business concerns.602.Participation of Federal departments and agenciesThe Under Secretary shall—(1)consult with other Federal departments and agencies as appropriate to—(A)develop policies, comprehensive plans, and specific program goals for the programs carried out under subtitle B of title I and title III;(B)establish regular performance monitoring and reporting systems to ensure that goals established by the Under Secretary with respect to the implementation of this Act are being achieved; and(C)evaluate the impact of Federal support of socially or economically disadvantaged business concerns in achieving the objectives of this Act;(2)conduct a coordinated review of all proposed Federal training and technical assistance activities in direct support of the programs carried out under subtitle B of title I and title III to ensure consistency with program goals and to avoid duplication; and(3)convene, for purposes of coordination, meetings of the heads of such departments and agencies, or their designees, the programs and activities of which may affect or contribute to the carrying out of this Act. VIIAdministrative powers of the Agency; miscellaneous provisions701.Administrative powers(a)In generalIn carrying out this Act, the Under Secretary may—(1)adopt and use a seal for the Agency, which shall be judicially noticed;(2)hold hearings, sit and act, and take testimony as the Under Secretary may determine to be necessary or appropriate to carry out this Act;(3)acquire, in any lawful manner, any property that the Under Secretary determines to be necessary or appropriate to carry out this Act;(4)with the consent of another Federal agency, enter into an agreement with that Federal agency to utilize, with or without reimbursement, any service, equipment, personnel, or facility of that Federal agency; and(5)coordinate with the heads of the Offices of Small and Disadvantaged Business Utilization of Federal agencies.(b)Use of property(1)In generalSubject to paragraph (2), in carrying out this Act, the Under Secretary may, without cost (except for costs of care and handling), allow any public sector entity, or any recipient nonprofit organization, for the purpose of the development of minority business enterprises, to use any real or tangible personal property acquired by the Agency in carrying out this Act.(2)Terms, conditions, reservations, and restrictionsThe Under Secretary may impose reasonable terms, conditions, reservations, and restrictions upon the use of any property under paragraph (1).702.Federal assistance(a)In general(1)Provision of Federal assistanceTo carry out sections 101, 102, and 103(a), the Under Secretary may provide Federal assistance to public sector entities and private sector entities in the form of grants or cooperative agreements.(2)NoticeNot later than 120 days after the date on which amounts are appropriated to carry out this section, the Under Secretary shall, in accordance with subsection (b), broadly publish a statement regarding Federal assistance that will, or may, be provided under paragraph (1) during the fiscal year for which those amounts are appropriated, including—(A)the actual, or anticipated, amount of Federal assistance that will, or may, be made available;(B)the types of Federal assistance that will, or may, be made available;(C)the manner in which Federal assistance will be allocated among public sector entities and private sector entities, as applicable; and(D)the methodology used by the Under Secretary to make allocations under subparagraph (C).(3)ConsultationThe Under Secretary shall consult with public sector entities and private sector entities, as applicable, in deciding the amounts and types of Federal assistance to make available under paragraph (1).(b)PublicityIn carrying out this section, the Under Secretary shall broadly publicize all opportunities for Federal assistance available under this section, including through the means required under section 116.703.Recordkeeping(a)In generalEach recipient of assistance under this Act shall keep such records as the Under Secretary shall prescribe, including records that fully disclose, with respect to the assistance received by the recipient under this Act—(1)the amount and nature of that assistance;(2)the disposition by the recipient of the proceeds of that assistance;(3)the total cost of the undertaking for which the assistance is given or used;(4)the amount and nature of the portion of the cost of the undertaking described in paragraph (3) that is supplied by a source other than the Agency; and(5)any other record that will facilitate an effective audit with respect to the assistance.(b)Access by Government officialsThe Under Secretary, the Inspector General of the Department of Commerce, and the Comptroller General of the United States, or any duly authorized representative of any such individual, shall have access, for the purpose of audit, investigation, and examination, to any book, document, paper, record, or other material of the Agency or an MBDA Business Center.704.Review and report by Comptroller GeneralNot later than 4 years after the date of enactment of this Act, the Comptroller General of the United States shall—(1)conduct a thorough review of the programs carried out under this Act; and(2)submit to Congress a detailed report of the findings of the Comptroller General of the United States under the review carried out under paragraph (1), which shall include—(A)an evaluation of the effectiveness of the programs in achieving the purposes of this Act;(B)a description of any failure by any recipient of assistance under this Act to comply with the requirements under this Act; and(C)recommendations for any legislative or administrative action that should be taken to improve the achievement of the purposes of this Act.705.Biannual reports; recommendations(a)Biannual reportNot later than 1 year after the date of enactment of this Act, and 90 days after the last day of each odd-numbered year thereafter, the Under Secretary shall submit to Congress, and publish on the website of the Agency, a report of each activity of the Agency carried out under this Act during the period covered by the report.(b)RecommendationsThe Under Secretary shall periodically submit to Congress and the President recommendations for legislation or other actions that the Under Secretary determines to be necessary or appropriate to promote the purposes of this Act.706.SeparabilityIf a provision of this Act, or the application of a provision of this Act to any person or circumstance, is held by a court of competent jurisdiction to be invalid, that judgment—(1)shall not affect, impair, or invalidate—(A)any other provision of this Act; or(B)the application of this Act to any other person or circumstance; and(2)shall be confined in its operation to—(A)the provision of this Act with respect to which the judgment is rendered; or(B)the application of the provision of this Act to each person or circumstance directly involved in the controversy in which the judgment is rendered.707.Executive Order 11625The powers and duties of the Agency shall be determined— (1)in accordance with this Act and the requirements of this Act; and (2)without regard to Executive Order 11625 (36 Fed. Reg. 19967; relating to prescribing additional arrangements for developing and coordinating a national program for minority business enterprise).708.Amendment to the Federal Acquisition Streamlining Act of 1994Section 7104(c) of the Federal Acquisition Streamlining Act of 1994 (15 U.S.C. 644a(c)) is amended by striking paragraph (2) and inserting the following:(2)The Under Secretary of Commerce for Minority Business Development..709.Authorization of appropriationsThere are authorized to be appropriated to the Under Secretary $100,000,000 for each of fiscal years 2021 through 2025 to carry out this Act, of which— (1)a majority shall be used in each such fiscal year to carry out the MBDA Business Center Program under subtitle B of title I, including the component of that program relating to specialty centers; and(2)$10,000,000 shall be used in each such fiscal year to carry out title III.